Citation Nr: 0326834	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  03-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949.

In September 1949, the veteran submitted a claim alleging 
entitlement to service connection for a cardiac condition.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, denied the claim in November 1949.  The 
RO provided notice of the denial and information concerning 
the veteran's appellate rights in letter issued in November 
1949.  Appellate action was not initiated.

In September 1990, the veteran applied to reopen the claim.  
The RO in Albuquerque, New Mexico, which currently has 
jurisdiction over this matter, reopened and denied the claim 
in January 1991.  Notification of the denial, including 
information concerning the veteran's appellate rights, was 
issued in February 1991.  Appellate action was not initiated.  

The veteran filed an application to reopen his claim in 
September 2001.  The RO refused to reopen the claim on the 
basis that new and material evidence had not been submitted.  
Subsequently, in April 2002, the decision review officer at 
the RO reopened the claim, but denied it after considering 
all of the evidence of record.  The veteran appealed the 
decision to the Board of Veterans' Appeals (Board).  


REMAND

The service medical records reflect a reported history of 
rheumatic fever, and the evaluation of a cardiac condition.  
The examiners diagnosed inactive rheumatic valvulitis with 
deformity of the mitral valve manifested by stenosis.  It was 
further determined that the condition pre-existed service and 
was not aggravated thereby.  A discharge was recommended in 
view of the incapacity due to permanent heart damage.  The RO 
initially denied the claim in 1949 on the basis that 
aggravation during service was not shown.  In support of his 
claim, the veteran submitted an April 2000 statement from his 
private physician.  The veteran's physician opined that the 
stress that the veteran suffered in service, including a 
heart attack, contributed to the current condition which is 
partially related to an insufficient mitral valve.  Such an 
opinion had not been of record when the claim was previously 
denied in 1949 and 1991 and provided the basis for reopening 
the claim.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
applicable to this appeal.  Under the VCAA, a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  A 
review of the file reveals that the veteran has never been 
afforded a VA examination, and the evidence is insufficient 
to decide the issue of service connection with any certainty.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
additional development is in order.  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current cardiac 
conditions.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND and the service medical 
records.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner must 
opine as to whether or not any current 
cardiac conditions were incurred during 
service, or whether a pre-service cardiac 
condition was aggravated during the 
veteran's service.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC; however, the veteran is 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

